AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District of __________
                                                 __________              Texas

                  United States of America                        )
                             v.                                   )
                    Peter Enns Martens
                                                                  )      Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  August 13, 2019              in the county of                Webb            in the
     Southern          District of            Texas           , the defendant(s) violated:

            Code Section                                                    Offense Description
21 U.S.C. 952(a) and 963                       The defendant did knowingly and unlawfully import into the United States
                                               from The United Mexican States controlled substances listed under
                                               Schedules I and II of the Controlled Substance Act, to wit; approximately 3.06
                                               kilograms of heroin and 12.86 kilograms of cocaine. Furthermore, the
                                               defendant did knowingly and unlawfully conspire to unlawfully import the
                                               above listed heroin and cocaine.



         This criminal complaint is based on these facts:
See Attachment A.




         ✔ Continued on the attached sheet.
         u

                                                                                             /s/ Corey L. Grubbs
                                                                                             Complainant’s signature

                                                                                    Corey L. Grubbs, HSI Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             08/15/2019
                                                                                                Judge’s signature

City and state:                          Laredo, Texas                             Sam Sheldon, U.S. Magistrate Judge
                                                                                              Printed name and title
                                        ATTACHMENT A



I am a Special Agent of the United States Homeland Security Investigations (HSI), and have
knowledge of the following facts:

1. On August 13, 2019, at approximately 5:00 PM, Peter ENNS Martens entered the United States
   via the Lincoln Juarez Bridge in Laredo, Texas while operating his Chevrolet Silverado pickup.

2. In the primary inspection area, ENNS provided a negative oral Customs declaration to Customs
   and Border Protection Officers (CBPO). ENNS stated that he was the registered owner of the
   vehicle and that he was travelling to Ontario, Canada. The primary CBPO observed that ENNS
   was nervous and that his hands were visibly shaking. ENNS was referred to the secondary
   inspection area for further inspection.

3. In the secondary inspection area, an X-Ray inspection revealed an anomaly in the wall of the
   vehicle behind the back seat. Inspection with a CBP canine resulted in a positive alert for the
   presence of the odor of narcotics. Further inspection of the wall behind the back seat of the
   vehicle revealed bundles of powdery substances that field tested positive for the properties of both
   cocaine and heroin. A total of 12.86 kilograms of cocaine and 3.06 kilograms of heroin were
   removed from the back wall.

4. Special Agents with Homeland Security Investigations (HSI) responded to the seizure. HSI
   special agents read ENNS his Miranda Rights in the English language. ENNS stated that he
   understood his Miranda warnings and agreed to speak to HSI special agents regarding the
   seizure.

5. During the interview, ENNS stated that he purchased the vehicle approximately one year ago.
   ENNS stated that the only mechanical work that has been done to the vehicle was the
   replacement of the transfer case which he performed himself.

6. ENNS then requested an attorney and the interview was terminated.

7. ENNS was arrested and transported to the Webb County Jail.
